Citation Nr: 1814346	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety disorder, and depressive disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 30, 2012, for service-connected low back disability.  

3.  Entitlement to an initial disability rating in excess of 20 percent beginning March 30, 2012, for service-connected low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from January 2008 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety disorder, and depressive disorder, and entitlement to an initial disability rating in excess of 20 percent beginning March 30, 2012, for service connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 30, 2012, the Veteran's spinal disability manifested with forward flexion to 45 degrees with pain at 35 degrees.


CONCLUSIONS OF LAW

Prior to March 30, 2012, the criteria for an initial disability rating of 20 percent, but no higher, have been met for service-connected low back disability.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In relevant part, a 10 percent rating requires forward flexion of the thoracolumbar spine to 85 degrees or less; a combined range of motion of the thoracolumbar spine of 235 degrees or less; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

Painful motion with joint or periarticular pathology is to be treated as productive of disability and entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Likewise, with a finding of arthritis, a 10 percent rating is for application for each major joint affected by limitation of motion when there is objective evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

By way of history, the Veteran was granted entitlement to service connection for a low back disability in November 2009, and was granted a 10 percent disability rating as of August 8, 2008.  A June 2014 rating decision raised the disability rating to 20 percent as of March 30, 2012.  At all times during the appeal the Veteran has asserted that she is entitled to a higher disability rating.  

The Veteran injured herself during service after falling off of a balance beam, and she has asserted that her back pain has persisted since then.  However, in May 2008 she denied having any abnormalities in the lumbar spine.  In October 2008 the Veteran underwent VA examination in connection with her claim.  At that time, she reported that her back pain had been progressively worsening since service.  She rated the pain as a "five" on a pain scale of one to ten, and asserted that her pain was severe and lasted for three to seven days.  The Veteran indicated that she had pain between one and six days per week, but that the pain did not radiate.  On physical examination the VA examiner noted that the Veteran had muscle spasms and tenderness but not severe enough to result in abnormal gait or abnormal spinal contour.  In fact, her posture and gait were normal.  During the range of motion testing the Veteran's thoracolumbar spine flexion was to 45 degrees with pain at 35 degrees, and her thoracolumbar spine flexion was to 20 degrees with pain at 10 degrees.  During repetition testing the Veteran had forward flexion to 35 degrees and extension to 10 degrees.  The Veteran had full bilateral rotation and flexion to 30 degrees without pain, and she had a positive Lasègue's sign on the right.  At the time the Veteran had a CT scan of the lumbar spine that revealed disc protrusions at L3-L5, narrowing of the neural foramina, and a disc bulge at L5-S1.  

One year later, the Veteran again underwent VA examination in connection with her claim, and at the time she reported that her back pain had worsened since the last examination, and that she had pain after prolonged sitting.  She reported that her pain was an eight or nine on a pain scale of one to ten, and that she had stabbing in the low back.  She indicated that she had pain up to six days per week without any radiation.  She also reported weekly flare-ups during which she had difficulty bending and moving.  During the physical examination testing she had a normal posture and gait, and while there was some muscle spasm and guarding, it was not enough to alter the gait or cause spinal contour.  She exhibited full strength and reflexes in the extremities.  In her range of motion testing the Veteran's forward flexion was to 90 degrees, her extension was to 20 degrees, and her bilateral flexion and rotation were to 30 degrees with no Lasègue's sign.  Around that time she had an x-ray of the lumbar spine that showed straightening of the lumbar lordosis with spurring.  The x-ray report noted that the Veteran had straightening of the lumbar lordosis that might be reactive to muscle spasms, and minimal L4-5 spondylosis deformans.

In this case, the Board will resolve doubt and award a 20 percent evaluation during the period in question.  In so doing, the Board notes that during the October 2008 VA examination the Veteran had forward flexion to 45 degrees, consistent with a 20 percent evaluation.  Moreover, while flexion was higher upon additional examination, there were reports of severe flare-ups at that time.  The examination report did not address the extent to which function was additionally limited during periods of flare-up and the Board finds that at this point additional development to determine this nine years after the fact would not yield data reliable enough to be probative.  Indeed, it would appear that such development would serve only to delay the claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Therefore, the Board finds that in consideration of the above, the disability picture most nearly approximates a 20 percent evaluation for the period in question.  However, a rating in excess of this amount is not warranted.  In this regard, it is noted that neither examination contained range of motion findings consistent with a 40 percent rating.  Moreover, there was no additional limitation with repetitive motion.  Also of note, both gait and spinal contour were normal on both VA examinations.  Moreover, while the Veteran has been diagnosed with IVDS during the appeal period, there is no evidence of incapacitation, which would be necessary for a higher disability rating.  

In sum, the Board finds that a 20 percent disability rating is warranted throughout the period in question.  The Board has considered the applicability of the benefit of the doubt doctrine, but the VA examination findings suggest that a higher-still disability rating is not warranted therefore this doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Other Considerations

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran was assigned a total disability rating based on individual unemployability (TDIU) as of September 19, 2011, and she has not expressed disagreement with this finding.  


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, prior to March 30, 2012, for service-connected low back disability is granted.


REMAND

Regrettably, a remand is necessary for proper development of the remaining issues on appeal.  

Acquired psychiatric disorder

In this case, the Veteran has a history of mental health symptoms, but she was denied entitlement to service connection based on a negative nexus opinion provided by a VA examiner in October 2009.  The VA examiner diagnosed the Veteran with anxiety disorder, NOS, and borderline personality traits.  The VA examiner opined that the Veteran's anxiety was not related to active duty service because the Veteran presented with a borderline personality trait which usually develops earlier in life, and it was this personality trait that was exacerbating her anxiety disorder, which was second to economic difficulties.  

The Board finds that this opinion is insufficient to adjudicate the service connection claim.  Indeed, it does not provide any rationale as to the manifestation of a borderline personality trait, and it does not explain why it would have exacerbated her anxiety symptoms.  Moreover, the VA examiner noted that borderline personality traits begin early in life, but there is no rationale provided to support this contention as it relates to the Veteran.  In the VA examination report the examiner indicated that the Veteran had diagnoses of depressive disorder and anxiety disorder since 2008 (the year of her separation), but he did not explain whether those were related to service.  The Board notes that the Veteran was also diagnosed with an adjustment disorder and had a positive posttraumatic stress disorder (PTSD) screen in January 2009, several months after separation from service, and that she had a psychiatric hospitalization in May 2009.  Simply stated, the Veteran has a history of mental health concerns since separation from service, but the opinion provides no rationale as to why these in-service diagnoses are or are not related to service.  Given these deficiencies, the Board finds that an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board notes that the Veteran had a positive PTSD screen in January 2009; if it is determined that she wishes to file a claim for PTSD the RO should follow proper development procedures for any in-service stressors.

Low back disability

In March 2012 the Veteran underwent VA examination in connection with her claim.  At the time the Veteran asserted that when she had back pain flare-ups she would have difficulty sitting for a prolonged period.  During the physical examination the Veteran had forward flexion to 60 degrees and forward extension to 20 degrees with pain, and her bilateral flexion and rotation was to 20 degrees.  There was no change in range of motion on repetition, and there was no evidence of radiculopathy.  The VA examiner indicated that the Veteran had IVDS, and that she had one week of incapacitation per year.  In this case, the Board notes that the VA examiner did not address whether the Veteran had any additional functional loss due to symptom flare-ups beyond asking the Veteran for her subjective complaints.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that a VA examiner must "elicit relevant information as to the veteran's flares or ask him to describe additional the additional functional loss, if any, he suffered during flares and then estimate why the veteran's functional loss due to flares based on all of the evidence of the record, including the veteran's lay information, or explain why she could not do so." Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Given that in this case the VA examiner did not make an estimation as to whether the Veteran had any additional functional loss due to symptom flare-ups, the Board finds that a new VA examination is necessary.  Barr, 21 Vet. App. at 311.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from July 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

2.  If it is determined that the Veteran is claiming entitlement to service connection for PTSD, provide her an opportunity to state her stressors, and then take all appropriate steps to verify the Veteran's claimed stressor(s).  Forward a copy of the Veteran's available military personnel records, together with the stressor information that has been obtained, to the Joint Services Record Research Center (JSRRC), and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder, to include adjustment disorder, anxiety disorder, and depressive disorder.  If necessary, schedule separate examinations to address PTSD and acquired psychiatric disorders other than PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include VA treatment records and lay statements, the examiner(s) should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which diagnostic criteria are not met.  For each diagnosed acquired psychiatric disorder, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  The examiner(s) should address all diagnoses of record.

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  
If any stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her low back disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment she experiences during a flare-up of symptoms and/or repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degree of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science or known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the inability to observe a flare-up is an insufficient basis for declining to estimate its functional effects.  Thus, please provide an estimate- if the examiner has low confidence in the accuracy of the estimate he or she may so state.  

5.  After all development has been completed, readjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


